DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended Claims
Amended claims dated 28 June 2021 have been entered.  Claims 1-6, 10-14, 33, 49, 62-72 and 85 are currently pending.  No amendment to any of independent claims 1, 14, 33, 49 or 62 is made.  The amendment cancels claim 86.  

Election/Restrictions
Inventive Group Election:
Applicant’s election of Group I, claims 1-6, 10-14, 33, 49, 62-72 and 85, in the reply filed on 28 June 2021 is acknowledged.
All claims drawn to the non-elected group II were cancelled in the present amendment. 
Election of Species:
Applicant’s election of the species of example 007 is acknowledged.

Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:

“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection IV.B, below, for additional guidance.”

The elected species appears allowable over the prior art.  The search has been extended to encompass the species of the generic Markush claims cited in the below prior art rejections.  The search has not been extended unnecessarily to cover all nonelected species.

Those generic claims which read on the elected species, and/or the species cited in the prior art rejections, are encompassed by the present search.  Applicant asserts that claims 1-6, 10, 14, 49, 62-63, 69-72 and 85 read on the elected species.  The Examiner agrees.  Claims 11-13, 33 and 64-68 are outside the elected species embodiment.


Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

The restriction is FINAL.



Non-Final Rejection

Priority
This application was filed on 16 January 2020 (published as US 20210115016) and is a ‘371 national phase entry of international application PCT/US2018/042747, filed on 18 July 2018 (published as WO 2019018562) which claims priority to provisional application 62/534,543, filed on 19 July 2017.

Information Disclosure Statements
The IDS’s dated 16 January 2020 and 30 July 2021 have been received, entered and considered, a copy of each is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Claims 1-6, 10, 14, 49, 62-63, 69-72 and 85 are pending and rejected.
Claims 11-13, 33 and 64-68 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claims 7-9, 15-32, 34-48, 50-61, 73-84 and 86-87 were cancelled by the Applicant.

Claim Interpretation
Independent Claims 1, 14, 33, 49 and 62 recite compounds according to formula I.  Note that claim 33 does not read on the elected species and is withdrawn.  Note also that claim 62 also recites formulae II-IV in addition to formula I and that species according to these formulae II-IV are currently withdrawn.  The independent claims each require limitations such that the scope of these claims overlap at least in part.
Claim 1 requires that: “at least one R1b is selected from the group consisting of C1-4 haloalkyl, C1-4 haloalkoxy and -CN”.  This limitation requires that the “left-side” ring of formula I have at least one of these substituents attached at the 4 possible positions: at the ring vertices d or e when these are C-R1b or at the C-R1b groups required to be attached to the ring.  
Claim 14 requires that the Za moiety of the amide attached to the right side of the structure as Z is “a 5- or 6-membered heteroaryl group having at least one nitrogen atom as a ring member”.
Claim 49 requires that the Za moiety of the amide attached to the right side of the structure as Z is “pyrazole”.
Claim 62 appears to set forth the broadest scope of compounds according to formula I.  There is no requirement for a non-hydrogen substituent at the “left-side” ring and the Za moiety of the amide attached to the right side of the structure as Z can be selected from a broad grouping of heteroaryl, heterocyclyl, alkyl or alkoxy groups.

The structures of the compounds excluded by name from independent claims 1, 14, 33 and 62 are listed in an appendix at the end of this office action for clarity.

Claim Objections
Claims 1 and 14 are objected to over an informal issue.  The claims each include a proviso phrase which lists compounds excluded from scope.  Numerous of the compounds are followed by the phrase “and tautomer thereof, namely” and a subsequent compound name for the excluded tautomer being referred to.  This language is interpreted as excluding the named compound and the particular listed tautomer and it leaves open the possible that some other possible tautomer could be within scope.  However, the “namely” term is at least confusing. The Examiner suggests use of more precise terminology such as “wherein the tautomer is” or alternately in each case simply listing the excluded compound and the excluded tautomer sequentially in the list of excluded compounds without the “and tautomer thereof, namely” phrase.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-2, 62-63, 69, 71 and 85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (ACS Chem. Neurosci. 2016, 7, 7, 897–911. IDS).
The reference discloses at least one compound which anticipates the claims.  See compound 8 at scheme 2 on page 899 and the experimental details for “t-Butyl (4-(6-(2-Fluoroethoxy)quinolin-2-yl)phenyl)carbamate (8)” at page 906, the third full paragraph of column 1.
The structure corresponding to this compound is shown below for clarity:

    PNG
    media_image1.png
    377
    838
    media_image1.png
    Greyscale

This is a compound of formula (I) according to independent claims 1 and 62 wherein: ring vertex a is N; ring vertices b and c are both C(R1a) wherein R1a is hydrogen; ring vertex e is C(R1b) wherein R1b is hydrogen; ring vertex d is C(R1b) wherein R1b is C2 haloalkoxy (2-fluoroethoxy); ring vertices f are each C(R2c) or C(R2d) wherein R2c or R2d is hydrogen; R2a and R2b are each hydrogen; Z is –N(R3)-C(=O)-Za wherein R3 is hydrogen and Za is a C4 alkoxy group.
The reference discloses isolation of a white solid sample of the compound which qualifies as “a pharmaceutical composition” per instant claim 85 under the broadest reasonable interpretation since the solid necessarily contains at least traces of substances which qualify as “excipient”.

[2] Claims 14, 62-63, 69-71 and 85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Compound Summary for CID 89798261. https://pubchem.ncbi.nlm.nih.gov/compound/89798261. Create Date 13 February 2015.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “create date” represents the date that the compound was entered into the PubChem substance database and represents the date that the compound was made accessible to the public.
The reference discloses the compound “1-Propyl-N-(4-quinolin-2-ylphenyl)triazole-4-carboxamide” which anticipates the claims.  
The structure is shown below for clarity:

    PNG
    media_image2.png
    301
    806
    media_image2.png
    Greyscale

This is a compound of formula (I) according to independent claims 14 and 62 wherein: ring vertex a is N; ring vertices b and c are both C(R1a) wherein R1a is hydrogen; ring vertices d and e are C(R1b) wherein R1b is hydrogen; ring vertices f are each C(R2c) or C(R2d) wherein R2c or R2d is hydrogen; R2a and R2b are each hydrogen; Z is –N(R3)-C(=O)-Za wherein R3 is hydrogen; Za is a 5-membered heteroaryl group having at least one nitrogen atom as a ring member, which is substituted with R4 and R4 is Rf wherein Rf is C3 alkyl.
The reference discloses the “category” of the substance as “curation efforts” and “Research and Development” at page 6.  This represents disclosure of an actual sample of the substance which is “a pharmaceutical composition” per instant claim 85 under the broadest reasonable interpretation since the compound necessarily contains at least traces of substances which qualify as “excipient”.

[3] Claims 62-63, 69 and 85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hewawasam (US 6184231).
The reference discloses at least one compound which anticipates the claims.  See example 31 at lines 19-30 of column 39 with the name “4-(5-chloro-2-hydroxyphenyl)-3-(4-acetamidophenyl)-6-(trifluoromethyl)-2(1H)-quinolinone”.
The structure corresponding to this 2-quinolinone compound and a fully chemical equivalent tautomeric 2-hydroxyquinoline structure are shown below for clarity:

    PNG
    media_image3.png
    396
    920
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    343
    626
    media_image4.png
    Greyscale

One of ordinary skill in the art would understand that these tautomeric formulae are alternate and equivalent representations of a single chemical substance.
The 2-hydroxyquinoline structure is a compound of formula (I) according to independent claim 62 wherein: ring vertex a is C(R1a) and R1a is Rc wherein Rc is phenyl wherein the cyclic portion of Rc is substituted with halogen and hydroxy; ring vertice b is C(R1a) and R1a is -ORa wherein Ra is hydrogen; ring vertice c is N; ring vertices d and e are both C(R1b) wherein R1b is hydrogen; one of the remaining R1b is C1 haloalkyl and the other is hydrogen; ring vertices f are each C(R2c) or C(R2d) wherein R2c or R2d is hydrogen; R2a and R2b are each hydrogen; Z is –N(R3)-C(=O)-Za wherein R3 is hydrogen and Za is a C1 alkyl group.
The reference discloses isolation of a solid sample of the compound which qualifies as “a pharmaceutical composition” per instant claim 85 under the broadest reasonable interpretation since the solid necessarily contains at least traces of substances which qualify as “excipient”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10, 14, 49, 62-63, 69-72 and 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17260936 (reference application, claims dated 2021-01-15, corresponding international application published as WO2020018848). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are at least obvious over the reference claims.
The reference claims are drawn to a method of use which requires a genus of compounds which at least substantially overlaps with each of instant independent claims 1, 14, 49 and 62.  In order to practice the method one must necessarily be in possession of the compound.  Alternatively, it would be obvious to provide a compound used in the reference method in order to carry out the method as claimed.  The instantly claimed compounds are at least described by the subgenus set forth in reference dependent claim 24.  It would be obvious to provide compounds according to this subgenus for use in the reference method, for example reference formula Ia1 falls into scope of the rejected claims as a close variant of the instant elected species:

    PNG
    media_image5.png
    226
    510
    media_image5.png
    Greyscale

Reference claim 25 lists species of compounds to use in the method, numerous of which fall into the scope of the instant claims.  It would be obvious to select and provide these particular species in the reference claim method. 
In order to carry out the reference method, a composition according to instant claim 85 would be necessary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

APPENDIX: STRUCTURES EXCLUDED FROM CLAIMS 1, 14, 33 and 62

Excluded from independent claim 1:

    PNG
    media_image6.png
    160
    437
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    193
    688
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    184
    695
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    231
    540
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    241
    592
    media_image10.png
    Greyscale











Excluded from independent claim 14:

    PNG
    media_image11.png
    757
    550
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    798
    553
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    795
    482
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    824
    676
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    827
    556
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    791
    627
    media_image16.png
    Greyscale



Excluded from independent claim 33

    PNG
    media_image17.png
    777
    514
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    772
    553
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    775
    531
    media_image19.png
    Greyscale



Excluded from independent claim 62

    PNG
    media_image20.png
    803
    452
    media_image20.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625